Exhibit 10.4

 

RIMAGE CORPORATION

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (this “Agreement”) is made as of the Grant Date set
forth below, by and between Rimage Corporation, a Minnesota corporation (the
“Company”), and the optionee named below (“Optionee”), and is not issued
pursuant to the Company’s 2007 Amended and Restated Stock Incentive Plan or any
other equity incentive plan of the Company.

 

    OPTIONEE: Raymond R. Hood     GRANT DATE: October 10, 2011     NUMBER OF
OPTION SHARES: 150,000 shares, common stock     OPTION PRICE PER SHARE: $11.50
per Share     EXPIRATION DATE: October 10, 2018    

 

1. Grant of Option. The Company hereby grants to Optionee the right and option
(the “Option”) to purchase all or any part of the aggregate number of shares of
common stock of the Company set forth above (the “Option Shares”), at the Option
Price per Share set forth above, on the terms and conditions set forth in this
Agreement. The Option is not intended to be an “incentive stock option” within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

2. Administration of Option. The Option will be administered by the Compensation
Committee (the “Committee”) of the Board of Directors of the Company (the
“Board”). Any or all functions of the Committee specified in this Agreement may
be exercised by the Board unless this Agreement specifically states otherwise.
The Committee has the authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the Option as it may, from
time-to-time, deem advisable, to interpret the terms and provisions of this
Agreement and to otherwise supervise the administration of the Option. The
Committee may not take any action that would be treated as a “repricing” of the
Option and may not amend or alter the Option without the written consent of
Optionee. All decisions made by the Committee pursuant to this Agreement will be
final, conclusive and binding on all persons, including the Company, its
shareholders, members of the Board, Optionee and their respective estates and
beneficiaries.

 

3. Term and Exercise of Option.

 

(a)         Installment Exercise Provisions. The term of the Option shall
commence on the Grant Date set forth above and shall continue until the
Expiration Date set forth above, unless earlier terminated as provided herein.
Except as otherwise provided herein, the Option will be exercisable in
cumulative installments as follows:

 

(i)         Up to 25% of the Option Shares may be purchased at any time after
the one-year anniversary of the Grant Date and prior to termination of the
Option;

 

(ii)         Up to 50% of the Option Shares (less any shares previously
purchased pursuant to the Option) may be purchased at any time on or after the
second-year anniversary of the Grant Date and prior to termination of the
Option;

 

(iii)         Up to 75% of the Option Shares (less any shares previously
purchased pursuant to the Option) may be purchased at any time on or after the
third-year anniversary of the Grant Date and prior to termination of the Option;
and

 

(iv)         Up to 100% of the Option Shares (less any shares previously
purchased pursuant to the Option) may be purchased at any time on or after the
fourth-year anniversary of the Grant Date and prior to termination of the
Option.

 

 

 

Neither Optionee nor Optionee’s legal representatives, legatees or distributees,
as the case may be, will be, or will be deemed to be, a holder of any Option
Shares for any purpose unless and until certificates for such shares are issued
to Optionee or Optionee’s legal representatives, legatees or distributees, under
the terms of this Agreement.

 

(b)         Method of Exercise.  The Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Option
Shares in respect of which the Option is being exercised (the “Exercised
Shares”) and such other representations and agreements as may be required by the
Company. The Exercise Notice shall be signed by Optionee and shall be delivered
in person or by certified mail to the principal financial officer of the Company
in accordance with Section 11 of this Agreement. The Exercise Notice shall be
accompanied by payment of the aggregate Option Price per Share. The Option shall
be deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Option Price per Share.

 

(c)         Method of Payment. Payment of the aggregate Option Price per Share
shall be made by certified, bank check, by delivery of other Shares owned by
Optionee, pursuant to a “same day sale” program exercised through a brokerage
transaction as permitted under the provisions of Regulation T applicable to
cashless exercises (so long as the Company’s Shares are registered under Section
12 of the Exchange Act), or by a “net exercise” arrangement pursuant to which
the Company will reduce the number of Shares issued upon exercise by the largest
whole number of Shares with a Fair Market Value that does not exceed the
aggregate Option Price per Share (together with payment in cash or other payment
from Optionee to the extent of any remaining balance) provided that any such
Shares used to pay the aggregate Option Price per Share shall no longer be
outstanding and exercisable under this Option. Any same day sale or cashless
exercise shall comply with regulations promulgated under the Securities Exchange
Act and the Federal Reserve Board. No shares of common stock of the Company and
no certificates for such shares shall be issued until full payment therefore has
been made.

 

4. Change in Control.

 

(a)         “Change in Control” of the Company shall mean a change in control
which would be required to be reported in response to Item 5.01 of Form 8-K
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), whether or not the Company is then subject to such reporting requirement,
including without limitation, if:

 

(i)                   any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding securities (other than an entity owned 50% or greater by the
Company or an employee pension plan for the benefit of the employees of the
Company);

(ii)                 there ceases to be a majority of the Board comprised of (i)
individuals who, on the date of this Agreement, constituted the Board of the
Company; and (ii) any new director who subsequently was elected or nominated for
election by a majority of the directors who held such office prior to a Change
in Control; or

(iii)                the Company disposes of at least 75% of its assets, other
than (i) to an entity owned 50% or greater by the Company or any of its
subsidiaries, or to an entity in which at least 50% of the voting equity
securities are owned by the shareholders of the Company immediately prior to the
disposition in substantially the same percentage or (ii) as a result of a
bankruptcy proceeding, dissolution or liquidation of the Company.



 

 

(b)         Except as otherwise provided in this Agreement, if a Change in
Control occurs, all previously unexercised Option Shares shall be exercisable in
full, without regard to any installment exercise provisions; provided, however,
that the Committee, in its sole and absolute discretion, may, with respect to
any or all of such Option Shares, take any or all of the following actions to be
effective as of the date of the Change in Control (or as of any other date fixed
by the Committee occurring within the thirty (30) day period immediately
preceding the date of the Change in Control, but only if such action remains
contingent upon the effectuation of the Change in Control) (such date referred
to as the “Action Effective Date”):

(i)         Unilaterally cancel such Option Shares in exchange for whole and/or
fractional shares of the common stock of the Company (or whole shares of common
stock and cash in lieu of any fractional share of common stock) or whole and/or
fractional shares of a successor (or whole shares of a successor and cash in
lieu of any fractional share) that, in the aggregate, are equal in value to the
product of (1) the excess, if any, of the Fair Market Value per share on the
Action Effective Date over the Exercise Price or specified price per share,
multiplied by (2) the number of Option Shares.

(ii)         Unilaterally cancel such Option Shares in exchange for cash or
other property equal in value to the product of (1) the excess, if any, of the
Fair Market Value per share on the Action Effective Date over the Exercise Price
or specified price per share, multiplied by (2) the number of Option Shares.

(iii)         Unilaterally cancel such Option Shares after providing the holder
of such Option Shares with (i) an opportunity to exercise such Option Shares to
the extent vested within a specified period prior to the date of the Change in
Control, and (ii) notice of such opportunity to exercise prior to the
commencement of such specified period. The Committee may modify or waive any
condition limiting the exercise of the Option to permit a cashless exercise of
the Option.

(iv)         Provide for the assumption or substitution of the Option in
accordance with Section 11 below.

(c)         Notwithstanding the foregoing, payment of cash in lieu of whole or
fractional shares of common stock of the Company or shares of a successor may
only be made to the extent that such payment (i) has met the requirements of an
exemption under Rule 16b-3 promulgated under the Exchange Act, or (ii) is a
subsequent transaction the terms of which were provided for in a transaction
initially meeting the requirements of an exemption under Rule 16b-3 promulgated
under the Exchange Act. The payment of cash in lieu of whole or fractional
shares of common stock of the Company or in lieu of whole or fractional shares
of a successor shall be considered a subsequent transaction approved by the
original grant of the Option.

(d)         For the purposes of this Agreement, “Fair Market Value” of a share
of the common stock of the Company shall be determined by the Committee as
follows: (i) if the common stock of the Company is listed for trading on one of
more national securities exchanges, the last reported sales price on such
principal exchange on the date in question, or if such common stock shall not
have been traded on such principal exchange on such date, the last reported
sales price on such principal exchange on the first day prior thereto on which
such common stock was so traded; or (b) if the common stock of the Company is
not listed for trading on a national securities exchange, but is traded in the
over-the-counter market, the closing bid price for such common stock on the date
in question, or if there is no such bid price for such common stock on such
date, the closing bid price on the first day prior thereto on which such price
existed; or (c) if neither (a) or (b) is applicable, a value determined by the
reasonable application of a reasonable valuation method as defined in
regulations promulgated under Section 409A of Code, which determination shall be
final and binding on all parties.

 

 

5. Termination of Employment.

 

(a)         If Optionee ceases to be employed by the Company or a subsidiary of
the Company as a result of retirement for age or disability, or voluntary or
involuntary separation from employment, other than a termination for Cause (as
defined below), the Option may be exercised to the extent Optionee shall have
been entitled to do so at the date of termination of employment, within a period
of 90 days after such termination of employment, but in no case later than the
Expiration Date set forth above.

 

(b)         If Optionee’s employment is terminated for Cause, the right of
Optionee to exercise the Option shall terminate immediately upon such
termination of employment. For purposes of this Agreement, “Cause” shall have
the same meaning as in any employment or severance agreement between Optionee
and the Company governing Optionee’s termination of employment prior to a Change
in Control.

 

(c)         The Option will not confer upon Optionee any right with respect to
continuance of employment by the Company, nor will it interfere in any way with
the right of the Company or a subsidiary of the Company to terminate Optionee’s
employment at any time.

 

6. Death of Optionee. In the event of the death of Optionee while in the employ
of the Company, the Option may be exercised to the extent Optionee shall have
been entitled to do so at the date of death, within a period of one year after
the date of death, but in no case later than the Expiration Date set forth
above. In such event, the Option shall be exercisable only by the executors or
administrators of Optionee or by the person or persons to whom Optionee’s rights
under the Option shall pass by Optionee’s will or the laws of descent and
distribution.

 

7. Limitations on Exercise of Option.

 

(a)         Except as provided in paragraph 5 and 6 above, the Option may not be
exercised unless Optionee is, at the time of such exercise, in the employ of the
Company, and shall have been continuously so employed since the Grant Date of
the Option.

 

(b)         The issuance of Option Shares upon the exercise of the Option shall
be subject to all applicable laws, rules and regulations, and shares shall not
be issued except upon the approval of proper government agencies or stock
exchanges as may be required. Assuming compliance with such laws, rules and
regulations, for income tax purposes the Option Shares shall be considered
transferred to Optionee on the date the Option is exercised with respect to such
Option Shares.

 

8. Nontransferability of Option. The Option shall not be transferable by
Optionee, other than by will or the laws of descent and distribution. During the
lifetime of Optionee, the Option shall be exercisable only by Optionee.

 

9. Registration. If any law or regulation of the Securities and Exchange
Commission or of any other body having jurisdiction shall require the Company or
Optionee to take any action in connection with the exercise of the Option, then,
notwithstanding any contrary provision of this Agreement, the date for exercise
of the Option and the delivery of the Option Shares shall be deferred until the
completion of the necessary action. In the event that the Company shall deem it
necessary, the Company may condition the grant or exercise of the Option upon
the receipt of a satisfactory certificate that Optionee is acquiring the Option
Shares for investment purposes and not with the view or intent to resell or
otherwise distribute the Option or Option Shares. In such event, the stock
certificate evidencing such Option Shares shall bear a legend referring to
applicable laws restricting transfer of such shares. In the event that the
Company deems it necessary to register under the Securities Act of 1933, as
amended, or any other applicable statute, the Options or any Option Shares, then
Optionee shall cooperate with the Company and take such action as is necessary
to permit registration or qualification of such Option or Option Shares. It is
the Company’s intent, but not its obligation, to register or qualify the
offering or sale of Shares under the Securities Act of 1933 of any other
applicable state, federal or foreign law.

 

 

 

10.         Disgorgement.

 

(a)         If the Company’s financial statements for the year or years in which
this Option is issued or outstanding are required to be restated resulting from
errors, omissions or fraud, the Committee may (in its sole discretion, but
acting in good faith) direct that the Company recover all or a portion of this
Option with respect to such fiscal year of the Company the financial results of
which are negatively affected by such restatement. The operation of this Section
10(a) shall be in accordance with the provisions of Section 302 of
Sarbanes-Oxley Act of 2002 and any applicable guidance.

 

(b)         Upon demand of the Company, Optionee shall disgorge all or any
portion of this Option or other compensation paid or payable pursuant to this
Option received within 36-month period prior to the public release of the
restatement of financial information due to material noncompliance with the
financial reporting requirements under the federal securities laws. The
operation of this Section 10(b) shall be in accordance with the provisions of
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
any applicable guidance.

(c)         The amount to be recovered from Optionee under this Section shall be
the amount by which the Option exceeded the amount that would have been paid or
payable to the Optionee had the financial statements been initially filed as
restated, or any greater or lesser amount (including, but not limited to, the
entire Option) that the Committee shall determine. In no event shall the amount
to be recovered by the Company be less than the amount required to be repaid or
recovered as a matter of law.

11. Forfeiture and Recoupment. Without limiting in any way the foregoing,
Optionee’s rights, payments, and benefits with respect to this Option shall be
subject to reduction, cancellation, forfeiture, or recoupment by the Company
upon the occurrence of any of the following events, in addition to any otherwise
applicable vesting conditions: (a) failure to accept the terms of this Option,
(b) termination of Optionee’s employment for Cause, (c) violation of material
Company policies, (d) breach of any agreement between the Company and Optionee,
or (e) other conduct by Optionee that the Committee determines is detrimental to
the business or reputation of the Company or its subsidiaries.

 

12. Tax Withholding. Upon notification of the amount due and prior to, or
concurrently with, the delivery to Optionee of a certificate representing any
Option Shares purchased pursuant to the exercise of the Option, Optionee shall
promptly pay to the Company any amount necessary to satisfy applicable federal,
state and local withholding requirements.

 

13. Adjustment. In the event of a stock dividend, stock split, spin-off, rights
offering, recapitalization through a large, nonrecurring cash dividend, or a
similar equity restructuring of the Company, the Committee will adjust: (a) the
number of Shares subject to the Option, rounding all fractions downward, and (d)
the Exercise Price of the Option, or any combination thereof, in an equitable
manner that will equalize the fair value of the Option before and after the
equity restructuring. Furthermore, in the event of any corporate transaction
described in Code Section 424(a) that provides for the substitution or
assumption of this Option, the Committee will adjust the Option in a manner that
satisfies the requirements of Code Section 424(a) as to: (x) the number of
Shares subject to the Option, rounding all fractions downward, and (y) the
Exercise Price of the Option, or any combination thereof. An adjustment made
under this Section by the Committee shall be conclusive and binding on all
affected persons.

 

14. Notices. Notices required hereunder shall be given in person or by first
class mail to the address of Optionee shown on the records of the Company, and
to the Company at its principal executive office.

 

15. Successors and Assigns. This Agreement shall apply to and bind Optionee and
the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.

 

16. Miscellaneous. This Agreement, together with Exhibit A, constitutes the
entire agreement of the parties with respect to the subject matter of this
Agreement and supersedes in its entirety all prior undertakings and agreements
of the Company and Optionee with respect to the subject matter hereof, and may
not be amended or altered except by means of a writing signed by the Company and
Optionee. This Agreement is governed by the internal substantive laws of but not
the choice of law rules of the State of Minnesota.

 

* * * * *

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
corporate name by its duly authorized officer, and Optionee has executed this
Agreement, as of the Grant Date set forth above.

 

COMPANY: RIMAGE CORPORATION             By  /s/  Sherman L. Black       Sherman
L. Black       Chief Executive Officer                           OPTIONEE: /s/ 
Raymond R. Hood     Raymond R. Hood  

 

 

 

 

 

 

 

 

 

 

 

 

 



 